By the Court.

Benning, J.
delivering the opinion.
This Court is of the opinion, that this case does not differ in principle, from the case on Beall’s will, decided by this Court at Savannah, in January 1857. In that case, this Court decided that all of the emancipation parts of the will *31were void. It I as heard nothing in the argument of the present case, to make it think that, that decision was wrong. This Court, therefore, thinks that all of the emancipation parts of this will are void. Those parts are all of the third and fourth items, and that portion of the second which begins with the words, “ And after the payment of my debts in the way above directed, &c.” The other parts of the will are, in the opinion of the Court valid
The result is, that the Court thinks that the Court below was partly right and partly wrong; right in rejecting the emancipation parts of the will; wrong in rejecting the other parts.
So far as I am individually concerned, I beg to refer to what I have said in Adams vs. Bass, 18 Ga. Rep., 147, and in Cleland vs. Waters, 19 Ga. Rep., 35, for the-reasons which govern me in this decision.
Judgment Modified.